DETAILED ACTION

This action is responsive to the amendment filed 12/9/21.
Claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither singly nor in combination teaches the combined limitations of independent claims 1, 16 and 20.
The closest available prior art is Kim (U.S. Patent Application Publication No. 20160151113).
Kim teaches a microwave ablation probe (Fig. 2A, 2B, 3) comprising: a probe body comprising a shielded portion and a radiation window that is at least partially transparent to microwave energy ([0058]; Fig. 2A, 2B, elements 22, 255); a coaxial cable within the probe body (Fig. 2A, 2B, 3, element 210, 240, 260) comprising: a center conductor (Fig. 2A, 2B, 3, element 210), a dielectric material surrounding the center conductor of the cable (Fig. 2A, 2B, 3, element 240), and an outer conductor having an outer conductor distal boundary (Fig. 2A, 2B, 3, element 260), wherein the center 
Kim fails to teach wherein a length of the radiating portion varies around a circumference of the coaxial cable, the radiating portion further comprising: a first section having a first length, the first section configured for emission of the microwave energy at a first resonant frequency; and a second section having a second length, the second section configured for emission of the microwave energy at a second resonant frequency that is different from the first resonant frequency.
Further, the examiner could find neither reason nor motivation within the prior art of record that would led one of ordinary skill in the art to modify Kim by providing a radiating portion whose radiating length varies about the circumference of the coaxial cable and which contains at least two sections having different radiating lengths which are configured to emit radiation at different resonant frequencies, as required by the claims. 
Therefore, claim 1 is allowable over the prior art or record.
Further, claims 16 and 20 are allowable for substantially similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794